DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 3 limitations “elliptical in shape” and claim 9 limitations “the second resiliently deformable flap extends a shorter distance from the crest portion than the resiliently deformable flap extending from crest portion on the palmer side of the distal hand” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, there is not any writing support for claim 9 limitations. As much the specification only discloses the two flaps are unequally, therefor it does not have any specific locations to the flaps for comparing with one is shorter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazaui (7,377,566).
Regarding claim 1, Gazaui discloses a batting aid, configured to be worn a user's distal hand, to improve the user's grip on a bat handle when swinging the bat, the batting aid comprising:
a thumb ring configured to receive and substantially surround a proximal phalanx of the thumb of the distal hand, the thumb ring configured to secure the thumb ring to the proximal phalanx of the thumb (figs 11-15, member 28); and 
a saddle integrated with, and projecting from, the thumb ring, the saddle extending distally from the proximal phalanx of the thumb to an external distal boundary to substantially cover a first web space of the distal hand (figs 11-15, members 26, 30, 32, and 34), the saddle having: 
a crest portion extending distally from the ring to a conforming portion of the external distal boundary, the conforming portion being configured to engage a distal portion of a second metacarpal bone of the distal hand (figs 11-15, member 26); and 
at least one resiliently deformable flap (i.e. elastomeric materials, col 6, lines 12-18), being configured to extend from a descending outer surface of the crest portion to cover a substantial portion of the thenar space on the palmar side of the distal hand, an outer surface of the at least one resiliently deformable flap including a concave shape configured to receive and accommodate a portion of the bat handle (figs 11-15, members 32 and 34, col 4, lines 5-25), 
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gazaui teaches a structure, as presently claimed, that would be capable of transmission of impact forces and vibrations).  
Regarding claim 2, Gazaui discloses the concave shape of the outer surface of the resiliently deformable flap surface extends to a portion of the descending outer surface of the crest portion (figs 11-15). 
Regarding claim 3, Gazaui discloses the concavity of the resiliently deformable flap is in shape (figs 11-15). 
Regarding claim 4, Gazaui discloses the thumb ring and the saddle are made from a viscoelastic polymer (i.e. polyethylene or polypropylene, col 6, lines 12-18).  
Regarding claim 5, Gazaui discloses the saddle is configured to cushion the thenar space from the handle of the bat (figs 11-15).  
Regarding claim 6, Gazaui discloses the at least one resiliently deformable flap is made of a material that is configured to provide enhanced friction between the deformable flap and the handle of the bat (col 6, lines 12-18).    
Regarding claim 7, Gazaui discloses the at least one resiliently deformable flap includes an enhanced-friction surface between the resiliently deformable flap and the handle of the bat (elastomeric enhance friction, col 6, lines 12-18).  
Regarding claim 8, Gazaui discloses the at least one resiliently deformable flap includes a second resiliently deformable flap extending from the crest portion on the dorsal side of the distal hand in a bilaterally symmetric relationship with the resiliently deformable flap extending from the crest portion on the palmer side of the distal hand (figs 11-15, members 32 and 34).  
Regarding claim 10, Gazaui discloses an inner surface of the saddle together with an inner surface of the thumb ring are configured to engage and substantially span the first web space and thenar region of the distal hand, to a confronting side of the metacarpal of the distal hand (figs 11-15).  
Regarding claim 11, Gazaui discloses the crest portion of the saddle substantially spans the first web space between the distal end of the proximal phalanx of the thumb and the distal end of the metacarpal bone the distal hand (figs 11-15).  
Regarding claim 12, Gazaui discloses the resiliently deformable flap of the saddle is configured to bias the bat towards the fingers of the distal hand (as seen in col 6, lines 12-18, the material is capable of deforming so therefor it is capable of bias any force towards the fingers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazaui (7,377,566) as applied to claim 8 above, and further in view of First (2017/0270901).
Regarding claim 9, Gazaui teaches all of the limitations of claim 8 except the second resiliently deformable flap extends a shorter distance from the crest portion than the resiliently deformable flap extending from crest portion on the palmer side of the distal hand. 
First teaches a structure having a flap shorter than the other (figs 9-10, members 190 on the left and right side).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Gazaui by using the flaps which one shorter than the other, as taught by First, as the specific locations in order to protect the specific location as needed. Thus, applicant does not provide any criticality or unexpected results why the flaps must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Response to Arguments
Applicant’s arguments, dated 11-15-2021, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 11-15-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 11-15-2021, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, First structure is capable to be a crest portion even though it does not use the term, but the structure is the same as applicant claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732